Citation Nr: 0433055	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected osteoarthritis of the right knee with retropatellar 
pain syndrome and residuals of lateral partial meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1987 to November 
2001.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for a rating in 
excess of 10 percent for osteoarthritis of the right knee 
with retropatellar pain syndrome and residuals of lateral 
partial meniscectomy.  

It appears that the veteran is claiming service connection 
for hypertension on a secondary basis.  See VA Form 21-4142, 
dated June 27, 2003.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected osteoarthritis of the 
right knee with retropatellar pain syndrome and residuals of 
lateral partial meniscectomy is manifested at worst by range 
of motion from 8 degrees of extension to 100 degrees of 
flexion, with pain.  

2.  The veteran's service-connected osteoarthritis of the 
right knee with retropatellar pain syndrome and residuals of 
lateral partial meniscectomy is manifested by moderately 
severe lateral instability.  


CONCLUSIONS OF LAW

1.  The veteran's service-connected osteoarthritis of the 
right knee with retropatellar pain syndrome and residuals of 
lateral partial meniscectomy does not meet the criteria for a 
rating in excess of 10 percent based upon limitation of 
motion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2004).  

2.  The veteran's service-connected osteoarthritis of the 
right knee with retropatellar pain syndrome and residuals of 
lateral partial meniscectomy meets the criteria for a 
separate 30 percent rating for recurrent lateral instability.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.71a, Diagnostic Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records show treatment for his 
right knee, including arthroscopic knee surgery in October 
1997.  In an October 2001 rating decision, the RO granted 
service connection for osteoarthritis of the right knee with 
retropatellar pain syndrome and residuals of lateral partial 
meniscectomy under 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5260, based on painful motion of a major joint.  In September 
2002, the veteran submitted a claim for an increased rating.

VA treatment records dated in September 2002 show that the 
veteran complained of knee pain.  X-rays of the knee revealed 
minor degenerative changes.  Magnetic resonance imaging (MRI) 
of the knee in November 2002 showed a somewhat wavy contour 
of the anterior cruciate ligament, which may represent at 
least a partial tear or chronic injury.  The posterior 
cruciate ligament was intact.  There was high signal within 
the posterior horn of the lateral meniscus on the basis of a 
tear with apparent maceration.  There were no other meniscal 
tears, but there was high signal throughout the entire medial 
meniscus compatible with myxoid degeneration.  Subchondral 
edematous changes of the posterior aspects of the lateral 
femoral condyle and tibial plateau were seen and were 
possibly related to either osteochondral defects or at least 
areas of subchondral edema.  The collateral ligaments were 
preserved.

VA treatment records dated in January 2003 reveal that the 
veteran rated his knee pain a 3 out of 10 on a good day and 7 
out of 10 on a bad day, but reported not having had a bad day 
in the previous two months.  He said that his right knee gave 
out on him at times.  He had given up jogging for 8 months, 
and then started on the treadmill again for 2 months.  Range 
of motion of the right knee was from 8 degrees of extension 
to 125 degrees of flexion.  There was tenderness of the 
lateral and medial joint lines.  There was no ligamental 
laxity.  The veteran was employed as an industrial hygiene 
technician.

In April 2003 at the El Paso Orthopaedic Surgery Group (El 
Paso Group), the veteran stated that his knee did not bother 
him and that he was able to run about three miles a day.  A 
physical examination showed he was neurologically intact.  
There was no medial or lateral joint line tenderness, no 
ligamentous instability, minimal swelling.  There was no 
effusion in the knee.  Complete x-rays of the right knee 
showed mild degenerative changes.  The veteran was diagnosed 
with osteoarthritis, not otherwise specified, of the lower 
leg.  

The veteran's outpatient records from the El Paso Group dated 
in May 2003 showed he had free range of motion of the 
extremities, with no amputations, deformities, cyanosis, 
edema, or varicosities.  His peripheral pulses were intact.  

Upon VA examination in June 2003, the veteran described 
having daily pain in the right knee for the previous two to 
three years.  He was in more pain after any kind of minimal 
prolonged standing, walking, sitting, or using the stairs.  
The pain was also worse in cold or damp weather, and hindered 
his daily activities.  He complained of lack of endurance and 
chronic fatigue on a daily basis.  The right knee also gave 
out or buckled once or twice a month, sometimes more often, 
and the veteran complained of swelling.  He had a large 
elastic brace for his right knee.  The examination showed 
right knee flexion to 125 degrees, extension to -4 degrees, 
crepitation, mild swelling, and a moderately severe varus 
deformity.  There was mild atrophy of the quadriceps muscle 
of the right knee, and moderately severe laxity with marked 
lateral instability of the right knee joint.  With palpation 
of the right knee joint, there was exquisite pain involving 
the lateral aspect, and some pain involving the posterior 
aspect.  Pain in the right knee began at 130 degrees of 
flexion and ended at 125 degrees, and began at -5 degrees of 
extension and ended at -4 degrees.  On acute flare-ups of 
pain, there was 50% less range of motion in the right knee.  
Pain was visibly manifested in moving the right knee, and 
there were objective signs of fatigability involving the 
right knee.  There was no ankylosis.  On repetitive motion of 
the right knee times five, flexion was decreased to 100 
degrees and extension was to -1.  The examiner stated that 
pain had a major functional impact.  Gait and weight-bearing 
were slightly abnormal due to pain and instability.

The veteran was diagnosed with traumatic osteoarthritis 
involving the right knee associated with retropatellar 
syndrome, limitation of motion, moderately severe lateral 
instability, partial tear of the anterior cruciate ligament, 
tear of the posterior horn of the lateral meniscus, and 
myxoid degeneration of the medial meniscus involving the 
right knee.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  
 
Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in June 2003 and by direct contacts 
in September and December 2002.  The veteran was told of the 
requirements to establish an increased rating, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
content and timing of the September 2002 contact, followed by 
the December 2002 contact and June 2003 letter, complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
medical records as described below.  The veteran has not 
indicated the existence of additional relevant records that 
the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided with a VA 
medical examination in June 2003.  Accordingly, having 
determined that the duty to notify and assist has been 
satisfied to the extent possible, the Board turns to an 
evaluation of the veteran's claim on the merits.  


B.  Entitlement to an increased rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  With any form of arthritis, 
painful motion is an important factor of the rated disability 
and should be carefully noted.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

The veteran's osteoarthritis of the right knee with 
retropatellar pain syndrome and residuals of lateral partial 
meniscectomy is rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5260, based on painful motion 
of a major joint.  The normal range of motion for the knee is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2004).  

Diagnostic Code 5010 requires that degenerative arthritis be 
established by x-ray findings and be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010 (2004).  When, however, limitation of motion 
of the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, flexion of the leg limited to 
60 degrees warrants a noncompensable evaluation; flexion 
limited to 45 degrees warrants a 10 percent evaluation; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).

Under 38 C.F.R. § 4.59 (2004), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004). 

Regarding limitation of motion in an affected joint, the VA 
General Counsel held, based upon the principle set forth in 
Esteban, that a knee disability may receive separate ratings 
under diagnostic codes evaluating instability (Code 5257, 
5262, and 5263) and those evaluating range of motion (Codes 
5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23-97.  In 
accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service-
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes); see also 
VAOPGCPREC 9-98.  Finally, the General Counsel held that 
separate ratings under Code 5260 (leg, limitation of flexion) 
and Code 5261 (leg, limitation of extension) may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-2004.  

The veteran's right knee flexion was at its worst on 
examination in June 2003 that noted only 100 degrees of 
flexion.  His right knee extension was at its worst in 
January 2003 when his extension was noted to be limited at 8 
degrees.  This objective evidence reveals range of motion in 
the right knee better than that warranting a higher 
evaluation under either Code 5260 (requiring limitation of 
flexion to 30 degrees) or Code 5261 (requiring limitation of 
extension to 15 degrees).  

The veteran has provided evidence of increased symptomatology 
during periods of exacerbation.  These symptoms include 
swelling, fatigue, and pain.  The VA examiner in June 2003 
also noted crepitation and atrophy of the quadriceps muscle.  
However, an evaluation in excess of 10 percent for the right 
knee is not warranted based on either actual limitation of 
motion or the functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45).  In order to warrant an evaluation in 
excess of 10 percent for limitation of motion, there must be 
the actual or functional equivalent of limitation of flexion 
to 30 degrees or limitation of extension to 15 degrees.  On 
repetitive motion times five, the veteran's range of motion 
of the right knee was from -1 degrees of extension to 100 
degrees of flexion, with pain visibly manifested.  
Accordingly, the Board finds that the evidence does not 
establish that the veteran's right knee disability warrants 
any more than a 10 percent evaluation based upon painful 
motion.  

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for osteoarthritis 
of the right knee with retropatellar pain syndrome and 
residuals of lateral partial meniscectomy based upon 
limitation of motion.  Additionally, to assign separate 
compensable ratings solely based on painful motion under two 
separate diagnostic codes (i.e., Diagnostic Codes 5260 and 
5261) would be in violation of the rule of pyramiding.  See 
38 C.F.R. § 4.14; VAOPGCPREC 9-2004.  

Turning to instability associated with the right knee 
disorder, on VA examination in June 2003 the examiner 
concluded that the veteran had moderately severe lateral 
instability.  Such findings approximate a finding of severe 
lateral instability; therefore, a separate 30 percent 
evaluation is warranted based upon instability.  See 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.  This is the 
highest rating available under Diagnostic Code 5257.
  
Furthermore, there is no radiological evidence of a malunion 
or nonunion of the tibia and fibula in the right leg or 
ankylosis of the right knee.  Therefore, an evaluation under 
Codes 5256 or 5262 cannot be established.  The veteran has 
not received a diagnosis or assessment for genu recurvatum in 
regards to his knee complaints and, thus, the criteria under 
Code 5263 is also not for application.  According to Code 
5259, symptomatic residuals of the removal of semilunar 
cartilage warrants a 10 percent evaluation.  No higher 
evaluation is authorized under these criteria.

The Board is aware of the veteran's private medical records 
from the El Paso Group, where he reported being able to jog 
three miles a day and stated that his knee did not bother 
him.  However, the Board finds that the VA examination in 
June 2003 is more reliable as it is supported by objective 
findings and a November 2002 MRI report.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (The credibility and 
weight to be attached to medical opinions are within the 
province of the Board); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




C.  Extraschedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).  

The schedular evaluations in this case are not inadequate.  
Higher ratings are provided for certain manifestations of 
right knee disability, but as explained above, the medical 
evidence reflects that those manifestations are not present.  
There is also no evidence of an exceptional disability 
picture in this case.  The veteran has required no recent 
periods of hospitalization for treatment of his right knee 
disability.  With regard to employment, there is no evidence 
in the claims file to suggest that marked interference with 
employment is the result of the service-connected right knee 
disorder.  He is employed as an industrial hygiene 
technician.  Accordingly, referral for extraschedular 
consideration was not required by the evidence in this case.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for osteoarthritis of the right knee with retropatellar pain 
syndrome and residuals of lateral partial meniscectomy with 
right retropatellar pain syndrome and residuals of lateral 
partial meniscectomy, based upon limitation of motion, is 
denied.

Entitlement to a separate 30 percent evaluation for 
osteoarthritis of the right knee with retropatellar pain 
syndrome and residuals of lateral partial meniscectomy with 
right retropatellar pain syndrome and residuals of lateral 
partial meniscectomy based upon recurrent lateral 
instability, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



